This case was submitted along with the case of Maryland Casualty Company v. Dink Matthews, ante, p. 650, 188 So. 688, involving the same pleadings and facts, mutato nomine.
Upon the authority of the case of Maryland Casualty Company v. Dink Matthews, supra, this day decided, and now in manuscript, the decree of the circuit court is reversed, and a decree here entered denying relief to complainant, and dismissing the bill.
Reversed and rendered.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.